Citation Nr: 0709589	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease?

Entitlement to service connection for arteriosclerotic heart 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  A May 2004 Board decision denied entitlement to service 
connection for arteriosclerotic heart disease, and 
reconsideration of that decision was denied in July 2004.
 
2.  The evidence submitted since the May 2004 Board decision 
corroborates and relates to a fact necessary to substantiate 
the claim.
 
 
CONCLUSIONS OF LAW

1.  The May 2004 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002).
 
2.  Evidence submitted since the Board's May 2004 decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2006), 
VA has a duty to fulfill certain notice and evidentiary 
development requirements.  In this case, however, given the 
fact that the Board is reopening this claim a detailed 
explanation how VA complied with that statute and 
corresponding regulations is not necessary.
 
The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108. 
 
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the Board's May 2004 decision.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).
 
In this case, the pertinent evidence received since the May 
2004 decision includes March 2004 and March 2005 letters from 
Vincent D. Giovanni, M.D.  He reported being aware of the 
veteran's history of cardiac surgery, and noted the 
appellant's report that he had a dermatological disorder 
which necessitated the use of Griseofulvin and Ketaconazole 
tablets.  The veteran was reported to have used these 
medications since the 1960's, and Dr. Giovanni opined that 
these medications affected the appellant's cholesterol levels 
which in turn "probably" contributed to his cardiac disease 
and his eventual need for surgery.
 
Also submitted is an April 2006 letter from Stephen Ellis, 
M.D., a cardiologist with the Cleveland Clinic.  Dr. Ellis 
opined that if the veteran's cholesterol levels dropped when 
he stopped taking his skin medication, one could cogently 
argue that the skin disease therapy was at least in part 
related to the progression of the veteran's coronary disease.
 
As these new physician opinions corroborate an opinion 
previously considered at the time of the earlier 
disallowance, they must be considered to be new and 
material.  Paller v. Principi, 3 Vet.App. 535 (1992); 
Guerrieri v. Brown, 4 Vet.App. 467 (1993); Ramirez v. Brown, 
6 Vet.App. 6 (1993).   Hence, the claim is reopened.
 

ORDER
 
The claim of entitlement to service connection for 
arteriosclerotic heart disease is reopened.
 
REMAND
 
As the Regional Office found that new and material evidence 
had not been submitted, in light of the decision reached 
above, remanding this case is required to comply with the due 
process requirements of law.  Bernard v. Brown, 4 Vet. App. 
384, 392 (1993).  
 
Moreover, in light of the additional physician opinions 
submitted by the appellant since the May 2004 Board decision, 
this case should be reviewed by a VA board certified 
cardiologist in light of that new evidence.  38 U.S.C.A. § 
5103 (West 2002).
 
Therefore, this case is REMANDED for the following action:
 
1.  The RO should contact the veteran and 
request that he identify any and all 
records, which have not been previously 
submitted, which would document and 
verify his continuous use of Griseofulvin 
and Ketaconazole tablets since the 
1960's.  The veteran is also invited to 
present any additional evidence which 
would link his current cardiovascular 
disorder to service, to include due to 
any service connected disorder.  
Thereafter, the RO should take expedited 
action to secure any records which have 
not previously been secured for inclusion 
in the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file.
 
2.  Thereafter, the RO should refer all 
of the claims files for review by a board 
certified cardiologist who has not 
previously examined or treated the 
veteran.  After carefully reviewing all 
of the evidence of record, 
the cardiologist must answer the 
following questions:
 
Does the record medically support 
the assertion that the veteran's 
cholesterol levels were reduced 
after he discontinued using 
Griseofulvin and Ketaconazole?
 
Based on what the record establishes 
medically, is it at least as likely 
as not, i.e., is there a 50/50 
chance, that the veteran's current 
arteriosclerotic heart disease was 
caused or aggravated by his service 
connected dermatophytosis and tinea 
pedis, to specifically include 
medication to treat those 
disorders?  In offering any opinion 
the examiner must consider and 
comment on the opinions favoring a 
link that were presented by C. J. 
Aquilina, M.D.; Vincent D. Giovanni, 
M.D.; and Stephen Ellis, M.D.  The 
examiner must also consider that the 
record at the time of the 
preparation of this remand shows 
several periods when the appellant 
was not prescribed, or refused to 
use, Griseofulvin (e.g., the period 
from 1975 to about 1987).  The 
examiner is also to consider an 
April 1993 VA cardiology opinion 
that Griseofulvin could not 
aggravate arteriosclerotic heart 
disease, and a March 2003 VA heart 
examination report.  A complete 
rationale must be offered for any 
opinion provided.
 
3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   
 
4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.   If the 
benefit sought on appeal remains denied, 
he and his representative must be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond. 

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


